Citation Nr: 0517890	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  96-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to an extraschedular disability 
rating for service-connected headaches, currently evaluated 
as 50 percent disabling, is the subject of a separate 
decision.)


REPRESENTATION

Veteran represented by:	Mark R. Lippmann, Attorney at 
Law




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case first came before the Board of Veterans' Appeals 
(the Board) from an August 1997 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Phoenix, Arizona determined that a previously-denied claim 
of entitlement to service connection for a psychiatric 
disorder had not been reopened, and that entitlement to TDIU 
was not shown.

The case is now under the jurisdiction of the RO in 
Louisville, Kentucky.

Procedural history

The veteran served on active duty from January 1947 to 
November 1949, from February 1950 to March 1955, from May 
1955 to February 1958, and from March 1958 to June 1964.

The veteran filed a claim of entitlement to service 
connection for a "nervous condition" in September 1965.  
His claim was denied in a May 1966 VA rating decision. 

In August 1997, the Phoenix RO, in pertinent part, determined 
that new and material evidence to reopen the previously 
denied claim of entitlement to service connection for a 
psychiatric disorder had not been submitted.  The RO also at 
that time denied the veteran's claim of entitlement to TDIU 
benefits.  The veteran indicated disagreement with those 
decisions and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in September 1997.

In a June 2002 decision, the Board determined that new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
had not been submitted, and that entitlement to TDIU benefits 
was not demonstrated.  The veteran thereafter timely appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court) which, by means of an Order 
issued in October 2003 pursuant to a Joint Motion for Remand, 
vacated the Board's June 2002 decision with regard to these 
two claims and remanded the case to the Board for further 
action in accordance with the Joint Motion.

In June 2004, the Board remanded these issues for additional 
procedural development and readjudication.  In August 2004, 
the RO again denied these claims through the issuance of a 
supplemental statement of the case.  The case is again before 
the Board for appellate consideration.

The veteran requested, and was scheduled for, a personal 
hearing before a member of the Board.  However, he withdrew 
that request in March 2002.  See 38 C.F.R. § 20.704(e).  

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in June 
2005.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

As indicated on the first page of this decision, another 
issue is being dealt with by the Board in a separate decision 
that is being promulgated simultaneously with the decision 
rendered herein.  The veteran has another representative as 
to that issue.

Issue not on appeal

In June 2002, the Board also determined that a July 11, 1980 
decision of the Board in which service connection for 
arthritis had been denied was not clearly and unmistakably 
erroneous.  The parties' subsequent Joint Motion for Remand 
requested that this decision be left undisturbed, and the 
Order of the Court dated October 10, 2003 did not address 
that issue.  That issue, accordingly, has been finally 
decided and is not now before the Board.  See 38 C.F.R. 
§ 20.1100 (2004).


FINDINGS OF FACT

1.  In a May 1966 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran was notified of that decision later 
that same month.  He did not file a timely appeal.

2.  The evidence received since the RO's May 1966 rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The May 1966 rating decision in which service connection 
for a nervous condition was denied is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  The evidence received since the May 1966 RO rating 
decision is not new and material, and the claim of 
entitlement to service connection for a psychiatric disorder 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  The criteria for the assignment of TDIU are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
4.16, 4.19 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for a psychiatric disability.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence that is sufficient to reopen his claim, 
which was denied in May 1966 RO rating decision.  He is also 
seeking TDIU; that is, he is claiming that his service-
connected disabilities (headaches and hemorrhoids) render him 
unemployable.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will separately 
discuss the two issues on appeal.

Initial matter

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's October 2003 Order, which was based 
on a Joint Motion for Remand which was signed by 
representatives of the veteran and the Secretary of Veterans 
Affairs.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Joint Motion for Remand referred to the Board's failure 
to provide adequate reasons and bases for its determination 
that VA complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a).   The Board will discuss the impact of the VCAA, 
including the enhanced duty to notify, in detail immediately 
below.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are discussed 
below, the implementing regulations are also effective 
November 9, 2000.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

With regard to the veteran's claim to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case as 
to the veteran's claim for service connection for a 
psychiatric disorder, inasmuch as the veteran's request to 
reopen that claim was received by VA in 1996.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice provisions apply 
to both issues on appeal.  Id.

As has been alluded to above, the Joint Motion for Remand 
indicated that the Board's previous VCAA notice discussion, 
in its June 2002 decision, was inadequate.  A review of that 
decision, and of the file, indicates that no specific VCAA 
letter was sent to the veteran.  In June 2004, the Board 
remanded these issues so that the VCAA could be fully 
complied with.  Subsequently, the RO sent the veteran a VCAA 
letter in July 2004, with a copy to his attorney.
 
To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, a VCAA notice letter was 
sent to the veteran in July 2004, listing in great detail the 
kinds of evidence that would support his claim, including 
medical reports and lay statements.  This letter not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.  In addition, the letter 
informed the veteran as to the statutory requirements for 
service connection and TDIU.  See "What the Evidence Must 
Show".  Moreover, the letter provided the veteran with a 
detailed explanation as to what constituted new and material 
evidence.  See the July 13, 2004 letter, page 2.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
13, 2004 VCAA letter, the RO informed the veteran that VA was 
responsible for getting relevant records from any Federal 
agency, which "may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
the July 2004 letter, the veteran was informed, in sections 
entitled "What Do We Still Need from You" and "What Must 
the Evidence Show to Support Your Claim?", of the kinds of 
evidence he should submit.  See the July 2004 letter, pages 
2, 6.    

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2004 letter advised the veteran 
"We will make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other federal agencies.  You must give us enough 
information about these records so that we can request them 
from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  See the July 13, 2004 letter, pages 1, 5.  This 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the July 13, 2004 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

Significantly, the veteran's representative responded by 
letter to the RO dated July 20, 2004 as follows:  "In 
response to your correspondence on July 13, 2004, the . . . 
appellant does not have any additional evidence or argument 
to provide."
The veteran or his representative have not since submitted or 
identified any additional evidence which would have a bearing 
on the issues presented in this case.  

The Board has carefully reviewed the record and cannot detect 
any possible evidence outside of the record which would have 
a bearing on the issue to be decided.  Further, it is clear 
that the veteran has been amply informed, through various 
communications from VA over the lengthy course of this appeal 
as to what is required of him, and it is equally clear that 
he and his attorney are fully aware of his responsibilities 
and those of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an outcome of this case, the VCAA is inapplicable for that 
reason.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Even though the July 2004 VCAA letter requested a response 
within 60 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by VA within one year from the date notice 
is sent]. 

The Board notes that the fact that the veteran's claim was 
then readjudicated in the August 2004 supplemental statement 
of the case, prior to the expiration of the one-year period 
does not render the RO's notice invalid or inadequate.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C.A. § ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claims 
in August 1997.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  
The Board notes, however, that such was a practical and legal 
impossibility, because the initial adjudication of the claims 
pre-dated the enactment of the VCAA in November 2000 by many 
years. The claim was readjudicated, and a supplemental 
statement of the case was provided to the veteran in August 
2004, following the VCAA notice compliance action described 
above.  Thus, any concerns expressed by the Court in 
Pelegrini as to adjudication of the claim before issuance of 
a VCAA notice letter have been rectified by the subsequent 
readjudication of the claim. 

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran and his attorney have pointed to no prejudice 
resulting from the timing of the notice.  Therefore, there is 
no prejudice to the veteran in proceeding to consider the 
claim on the merits.

 Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  The record contains extensive VA 
outpatient treatment records; the veteran has indicated that 
he does not receive medical treatment from any other 
provider.  The Board in particular takes note of the fact 
that the veteran's representative, in response to the July 
2004 VCAA letter, specifically advised VA that the veteran 
did not have any additional evidence or argument to provide.  

The veteran's former representative, in a March 2002 informal 
hearing presentation, noted that the veteran had been treated 
for syphilis in 1947, and stated that "[t]here has been no 
medical opinion to determine if some of the veteran's current 
disabilities are residuals of syphilis."  Although this was 
somewhat vaguely stated, it appears that this was a request 
for a medical nexus opinion as to the relationship between 
the episode of syphilis and the veteran's currently claimed 
psychiatric problem.  Such request was not addressed in the 
Joint Motion for Remand, nor has the veteran's current 
representative renewed such request.  In any event, and in 
the interest of a complete discussion, to the extent that 
such request may still remain on the table the Board will 
address it.

The request for a medical opinion is denied for two distinct 
reasons.  First, as indicated above, absent the submission of 
new and material evidence there is no duty to assist the 
veteran.  Second, even if there was a duty to assist, VA is 
under no obligation to expend scarce resources obtaining a 
nexus opinion under circumstances in which there is no 
indication whatsoever that the syphilis treated in 1947 is in 
any way related to any psychiatric problems later experienced 
by the veteran.  VA's duty to assist as interpreted by the 
Court is circumscribed and appears to apply to evidence that 
may exist and which has not been obtained.  As the Court has 
stated:  "The VA's...'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA is to obtain a nexus opinion when there 
is competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service.  
Here there is absolutely no evidence that the syphilis caused 
any long-term consequences or that the veteran's psychiatric 
problems are in any way due to the episode of syphilis in 
1947.

If the veteran or his representatives believed that the 1947 
episode of syphilis led to his psychiatric problems, it was 
incumbent upon them to provide evidence in support of that 
theory.  See 38 U.S.C.A. § 5107(a) [a claimant has the 
responsibility to support a claim for benefits].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Whether new and material evidence has been received that 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a psychiatric disorder.

Initial matter - the Joint Motion

Neither the Joint Motion for Remand nor the Court's 
subsequent Order identified any flaw in the June 2002 Board 
decision with regard to the claim to reopen, aside from its 
VCAA discussion.  The VCAA has been addressed in detail 
above.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court".  The Board is confident that if there were 
substantive errors in the Board's prior decision this would 
have been brought to the Board's attention by the Court for 
the sake of judicial economy.  

Pertinent law and regulation

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(n), 3.301 (2004); see also VAOPGPREC 2-97 
(January 16, 1997).  Moreover, section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101- 508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in 1996, prior to this date.  Therefore, the earlier version 
of the law, which is set forth in the following paragraph, is 
applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Factual background

The "old" evidence

The veteran's initial claim of entitlement to service 
connection for a psychiatric disability [claimed by the 
veteran as a "nervous condition" and denominated by the RO 
as anxiety reaction and passive-aggressive reaction] was 
denied in a May 1966 RO rating decision.  Service connection 
was also denied for alcoholism.

Of record at the time of the May 1966 rating decision was the 
veteran's service medical records.  He was hospitalized from 
August 1961 to March 1962 for treatment of chronic alcohol 
abuse.  In addition to chronic alcoholism, chronic passive 
aggressive reaction was diagnosed on discharge from the 
hospital.  He was again hospitalized in June and July 1962; 
from September 1962 to March 1963; and in March  and April 
1964 for the same reason (alcoholism).  Hospitalization 
reports dated in 1962, 1963, and 1964 from Walter Reed Army 
Hospital indicate diagnoses of passive aggressive reaction 
and alcoholism, acute and chronic, in an individual with an 
underlying passive aggressive character structure.

In June 1964, the veteran was separated form service due to 
alcoholism and passive aggressive character structure.  In 
September 1965, he filed a claim for VA benefits.

Also of record in May 1966 was a report of a VA 
neuropsychiatric examination conducted in March 1966 
indicating that much of the veteran's socially unacceptable 
behavior during service was due to his immaturity (at the 
time of the examination, the veteran was 37 years of age) 
rather than to a chronic and continuing personality disorder.  
The examiner rendered diagnoses of alcoholism and anxiety 
reaction.

The May 1966 RO rating decision

In a May 1966 rating decision, the RO denied the veteran's 
claim for service connection for a psychiatric disorder on 
the basis that the veteran had been diagnosed in service as 
having a passive-aggressive personality disorder, which was 
considered by VA to be a constitutional or developmental 
abnormality and as such was not a service-connectable 
disability under the law.  The RO notified the veteran of 
this decision and of his appellate rights by letter dated in 
May 1966.  The veteran did not appeal the decision within one 
year of notification of the denial.

Additional evidence

Relevant evidence submitted since the RO issued its May 1966 
rating decision includes:  a VA hospitalization summary dated 
in June 1971, indicating a diagnosis of psychophysiological 
musculoskeletal reaction manifested by headaches; the report 
of a VA psychiatric examination conducted in July 1971, 
indicating diagnoses of passive aggressive personality and 
alcoholism, by history; 
a psychological report dated in August 1977 from Behavioral 
Health Consultants indicating a diagnosis of obsessive 
features in a severely passive-aggressive character; the 
report of a VA psychiatric examination conducted in April 
1978, indicating diagnoses of chronic character disorder and 
alcoholism; Social Security records received by VA in March 
1999, with extensive medical documentation indicating 
diagnoses to include inadequate personality, alcoholism, 
depressive reaction, personality disorder, depressive 
neurosis with schizoid tendencies, and emotionally unstable 
personality; and VA outpatient treatment notes from the 1990s 
through 2004 that include diagnoses of depression or 
depressive disorder.

Analysis

As noted above, the veteran's claim of entitlement to service 
connection for a psychiatric disability was denied in a May 
1966 RO rating decision.  The veteran was notified of that 
decision and did not appeal.  The May 1966 decision thus 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  

The Board observes at this juncture that in October 1971 the 
Phoenix RO confirmed its previous denial of service 
connection for anxiety disorder.  It appears that that 
decision was triggered by a somewhat vague note from the 
veteran in August 1971 which the RO interpreted as a claim to 
reopen.  The RO wrote to the veteran on October 7, 917, 
informing him that "You have submitted no new or material 
evidence to warrant further consideration" of the claim for 
service connection for a "nervous disorder."  The veteran 
was not specifically informed that his claim has again been 
denied. 

In January 1977 the veteran filed a claim for VA compensation 
[VA for 21-526] in which he listed several claimed 
disabilities, including anxiety reaction.  The Phoenix RO 
confirmed and continued its previous denials later that 
month.  In a letter dated February 10, 1977, the RO informed 
the veteran that in order to reopen the claim, he would have 
to submit new and material evidence.  The letter stated 
"Until we receive such evidence, we can take no further 
action on your claim."  The veteran was not specifically 
informed that the claim had again been denied. 

It is clear that the veteran was not clearly informed that 
his claims had been denied in 1971 and again in 1977.  Both 
letters appeared to indicate that no action was being taken 
by the RO.  Under these circumstances, and in fairness to the 
veteran, the Board believes that the last final decision on 
the veteran's claim was in May 1966.  The veteran's claim may 
therefore be reopened upon the receipt of new and material 
evidence since May 1966, rather than some later date.  

In essence, the RO denied the veteran's claim in May 1966 
because it determined that the medical evidence demonstrated 
that the veteran had a personality disorder for which service 
connection could not be established as a matter of law.  In 
order for new and material evidence to be submitted with 
respect to the veteran's claim of entitlement to service 
connection for a psychiatric disability, evidence would have 
to be submitted indicating that the veteran currently has an 
acquired psychiatric disability that is related to his 
military service; for example, medical evidence would have to 
be submitted that would show that the veteran's psychiatric 
problems during service were wrongly diagnosed as a 
personality disorder or that the psychiatric disorder 
described during service matured into an acquired psychiatric 
disability.

A review of the newly-submitted evidence reveals that the 
overwhelming majority of diagnoses indicate that the veteran 
has suffered for many years from a personality disorder, 
variously described as a personality disorder, character 
disorder, or unstable personality.  To the extent that the 
veteran is seeking service connection for this condition, 
such disorders, as noted at the time of previous RO 
decisions, are considered by VA to be constitutional or 
developmental abnormalities, and as such are not disabilities 
for which service connection may be granted.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2004).

The evidence of record in May 1966 included the report of the 
March 1966 VA neuropsychiatric examination, which contained a 
diagnosis of anxiety reaction.  There was no indication that 
the examiner believed that this was related to his military 
service.

In short, applying the Hickson analysis, the evidence of 
record in May 1966 supported element (1), a psychiatric 
disability [other than a personality disorder and 
alcoholism], but not elements (2) and (3) [in-service 
diagnoses of anxiety reaction or a connection between the 
currently diagnosed anxiety reaction and the veteran's 
military service].  As was noted by the RO in May 1966, the 
eservice medical records referred exclusively to personality 
disorder and alcoholism, neither of which may be service 
connected.

The evidence received since May 1966, although mainly 
referring to personality disorder and alcoholism, does 
contain a few diagnoses of psychiatric problems other than a 
personality disorder, chiefly depression.  Such evidence, 
although new, is not material.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].  

With respect to the second element, in-service incurrence of 
an acquired psychiatric disability, no additional evidence 
has been added to the record.  Not only have no additional 
service medical records been unearthed, but none of the 
additionally added medical evidence suggests that an acquired 
psychiatric disability was present during service.   

There also has been added to the record no competent medical 
nexus evidence, element (3).  While the record indicates 
several diagnoses of depression at VA facilities in the 
1990s, none of these reports relates this disorder to the 
veteran's period of active service, which ended three decades 
earlier.  Indeed, there is no indication whatsoever in the 
additionally added medical evidence that the veteran's 
military service was in any way implicated in these recent 
diagnoses of acquired psychiatric disability.  In the absence 
of any stated relationship between these diagnoses and the 
veteran's service, this additional medical evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

The only evidence that would tend to relate a current 
acquired psychiatric disorder to the veteran's active duty 
service is his own assertions, made in various correspondence 
sent to VA.  In this regard, he asserts that his current 
psychiatric disorder must have been caused by service, since 
he was not suffering from a psychiatric disorder when he 
entered service in 1947, but was later hospitalized for 
psychiatric treatment at Walter Reed Army Hospital in the 
early 1960s, while in service, and was eventually discharged 
due to a mental disorder.

The veteran's recent contentions amount to a reiteration of 
contentions he made at the time of his initial claim for 
service connection in 1965, which was denied in the May 1966 
VA rating decision (i.e., that he had a psychiatric 
disability that began during and was due to service).  As 
such, the veteran's recent statements to the same effect are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

Further, such lay statements as to medical matters are not 
competent and cannot be considered new and material.  Because 
the veteran is not a medical expert, he is not qualified to 
express an opinion regarding the diagnosis, clinical onset or 
the medical causation of a psychiatric disorder.  The 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court specifically stated: "[l]ay assertions of 
medical causation
 . . . cannot suffice to reopen a claim under 38 U.S.C. 
§ 5108."  Thus, the Board finds that the veteran's 
contention that he currently suffers from a psychiatric 
disorder that is related to his military service cannot be 
accepted as new and material evidence.

In addition, as alluded to above, the veteran's former 
representative appeared to contend that the veteran may have 
residuals of syphilis that was treated in 1947.  The 
veteran's representative is likewise not a competent medical 
professional, and her opinion is entitled to no probative 
weight.  See Espiritu, supra.  The Board again observes that 
the additionally received medical evidence contains no 
reference to syphilis as a factor in the veteran's mental 
condition.

In short, based on the record the Board concludes that the 
additionally received  evidence is not probative as to 
whether a psychiatric disorder was incurred in or aggravated 
by the veteran's active service.  There is no competent 
medical evidence linking any currently identified acquired 
psychiatric disability to his service.  Accordingly, the 
Board concludes that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
psychiatric disorder.

Additional comment

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for a psychiatric 
disorder.  See Graves v. Brown, 8 Vet. App. 522, 524-5 
(1996), and Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence that he suffers from a psychiatric disorder, 
other than a personality disorder or alcoholism, that began 
during and is  related to his military service.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

Initial matter

Unlike the first issue on appeal, the Joint Motion for Remand 
contained substantive comments concerning the Board's 
previous decision.  These comments will be addressed in the 
Board's analysis below.

Pertinent law and regulation

TDIU

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2004).  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2004).  The 
regulations provide that, where the veteran has two or more 
service-connected disabilities, there must be at least one 
disability ratable at 40 percent or more, and sufficient 
disability to bring the combined rating to 70 percent or more 
before a total rating may be assigned.  See 38 C.F.R. 
§ 4.16(a) (2004).

Pursuant to 38 C.F.R. § 4.16(b) (2004), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321 (2004).

A claim for a total disability rating based on individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-5 (1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  The Court noted the following standard 
announced by the United States Court of Appeals for the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Schedular criteria

The veteran has two service-connected disabilities - 
headaches, rated at 50 percent disabling, and hemorrhoids, 
rated at 10 percent disabling.  The veteran therefore has one 
disability ratable at 40 percent; however, his combined 
disability rating is 60 percent, which is less than the 70 
percent combined rating required for the assignment of a 
total rating.  Thus, the Board finds that the veteran fails 
to meet the schedular criteria for consideration of a total 
rating based on individual unemployability due to service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2004).

Extraschedular criteria

The RO considered, and rejected, referral of the veteran's 
TDIU claim on an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  The Board has also considered the award of a TDIU 
based on extraschedular considerations.

It appears to be the veteran's contention, for the purpose of 
this appeal, that he is unemployable because of his service-
connected disabilities, namely headaches and hemorrhoids.  
[As a practical matter, the veteran has referred to the 
headaches and evidently has not mentioned the hemorrhoids, 
and the medical evidence does not indicate that hemorrhoids 
pose a significant problem.]  However, the Board notes that 
the veteran has contended elsewhere that his unemployability 
is due in large part to his psychiatric problems, which as 
discussed in detail above are not service connected.  The 
objective evidence of record supports the proposition that 
the veteran's unemployability is due to the non service-
connected personality disorder and alcoholism, not the 
service-connected headaches and hemorrhoids. 

In November 1977, the Social Security Administration 
determined, upon reconsideration, that the veteran was 
disabled for Social Security purposes beginning in March 1977 
solely due to his "passive-aggressive character disorder, 
severe, with obsessive features."  While this determination 
is not binding on VA, see Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991), it is relevant in that it indicates that the 
veteran's personality disorder was of such severity as to be 
found by at least one federal agency to cause total 
disability.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) 
[while a SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim].   
Moreover, and significantly in the Board's opinion, the 
Social Security Administration did not evidently believe that 
the veteran's headaches and hemorrhoids were significant 
factors with respect to his employability.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) [holding that VA's 
duty to assist including obtaining records from the Social 
Security Administration and giving appropriate consideration 
and weight to such evidence in determining whether to award 
or deny VA benefits].

On his VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability, received by VA in 
November 1996, the veteran indicated that he was prevented 
from securing or following a substantially gainful occupation 
due to his migraine headaches and his mental disorder.  
Similarly, in his notice of disagreement, received by VA in 
August 1997, the veteran asserted that "if you looked at my 
total health problems, the alcoholism, migraine headaches, 
character behavior disorder, my heart condition, rectal and 
bladder problems, all incurred or I was treated for in the 
U.S. Army I would certainly qualify for 100% 
unemployability."  However, in evaluating the claim for 
TDIU, the Board may consider only the veteran's service-
connected disabilities, which amount to headaches [he did not 
refer to the hemorrhoids in the NOD].
  
In the March 2002 informal hearing presentation, the 
veteran's former representative in essence acknowledged that 
the veteran's service-connected disabilities were not 
sufficient to allow for TDIU and instead referred to various 
nonservice-connected musculoskeletal disabilities.  As 
discussed immediately above, nonservice-connected 
disabilities may not be considered in determining entitlement 
to TDIU benefits.

The veteran's service-connected headaches have been discussed 
in the accompanying Board decision which denied the veteran's 
claim for an increased rating on an extraschedular basis.   
As noted therein, while the veteran's headache disorder 
clearly has a significant impact on his industrial 
adaptability, as evidenced by the 50 percent rating assigned, 
there is no evidence that this disorder, standing alone or in 
combination with the service-connected hemorrhoids, causes 
total unemployability.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In the Joint Motion for Remand, the Court's decisions in 
Cathell v. Brown, 8 Vet. App. 539, 544-5 (1996) and Bowling 
v. Principi, 15 Vet. App. 1, 7-8 (2001) were noted as 
possibly being applicable in the instant case.  The Board was 
required to provide adequate reasons and bases as to how 
Cathell and Bowling impact the Board's decision on [the 
veteran's] TDIU claim."  See the Joint Motion, pages 4- 5

 In Cathell, the Board was deemed to be obligated to discuss 
the veteran's occupational and educational history with 
regard to his unemployability.  

The veteran, in his application for TDIU benefits, indicated 
that he had occupational experience on a survey crew, that he 
had training as an aerial photo interpreter, and had 
completed four years of high school.  

In the instant case, as was noted in the Introduction the 
veteran had several periods of military service, the last 
ending in June 1964.  He was discharged after 16 years of 
service with the rank of PFC due to chronic alcoholism with 
an underlying passive-aggressive character structure.  In 
September 1965, he filed for VA benefits, at which time he 
was living in what he described as "half-way house for 
alcoholics".  He reported sporadic employment and worked at 
the half-way houses for room and board.  Subsequent evidence 
indicates that he continued this pattern.  A July 1971 VA 
psychiatric examination report indicates that the veteran had 
numerous jobs but always quit.  The examiner stated "he 
really has a very poor job history."          

Of record is a report of a March 1976 evaluation of the 
veteran as a private psychiatrist, evidently in connection 
with a claim he filed with the Arizona Department of Economic 
Security.  The veteran gave a military history of being 
"busted" to PFC three times and that he was separated from 
service due to "character behavior disorder mostly 
consisting of drinking."  "He drove a cab for six months 
and cut grass in a cemetery for two years.  He was also on a 
construction crew for six or seven months and worked for 
Manpower on and off.  He last worked in January 1975 for a 
survey crew and was laid off.  He has been unable to work 
because of numerous physical complaints plus his character 
and behavior disorder and drinking."  Diagnoses included 
inadequate personality; alcoholism; suboccipital headaches; 
and bursitis.

It appears that the veteran, who is now 77 years of age, has 
not worked at all for many years.  His post-service 
employment history is sporadic and marginal.  However, the 
record indicates that this was due, in large measure, to 
alcoholism and psychiatric problems, not exclusively to 
headaches or hemorrhoids.  The veteran has not presented any 
evidence, other than his own contentions, that his headaches 
and hemorrhoids prevent him from obtaining all forms of 
substantially gainful employment.    

Bowling, according to the Joint Motion for Remand, stands for 
the proposition that the Board cannot rely on the absence of 
evidence to deny TDIU.  However, the Board observes that the 
decision in Bowling revolved around the question of whether 
or not that appellant was employable.  In that decision, the 
Court held that the Board could not rely on the absence of 
evidence, rather than affirmative evidence, of employability.  
In this case, unlike Bowling, there is no question that the 
veteran is unemployable.  The question is what causes him to 
be so.  The answer, stated above, is factors other than the 
headaches and hemorrhoids, principally psychiatric problems.

The Board wishes to draw the distinction between an absence 
of evidence and negative evidence.  It is clear that under 
the benefit of the doubt standard, if there is no evidence 
against the claim, the claim must be granted.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  However, 
evidence which is against the claim, including a lack of 
evidence, is evidence to be weighed.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].

As to this claim, the evidence presented by the veteran in 
support of his claim, which amounts to his bare statement 
that his headaches render him unemployable, along with some 
VA outpatient treatment records showing that he receives 
medication for the headaches, is outweighed by the evidence 
that demonstrates that he cannot work mainly due to non 
service-connected factors.  Such evidence includes the 
veteran's own statements to the effect that he cannot work 
due to his psychiatric problems, and also medical and SSA 
records spanning several decades which show (1) an extremely 
poor work history (2) which is due principally to his 
personality disorder and alcoholism.
 
The evidentiary record is devoid of findings as to the 
veteran's employability due to his headaches and hemorrhoids, 
despite requests (as reflected by the June 2004 VCAA letter) 
that such evidence be furnished.  The evidence in support of 
his claim for TDIU benefits consists primarily of his claim 
that he is unemployed and, by implication, that his service-
connected disabilities are the reason for that status.  
Significantly, in terms of Bowling, there is evidence to the 
effect that any unemployability is the product of both 
service-connected and nonservice-connected disabilities, 
which non service-connected disabilities constituting a 
significant proportion of such causation.  There is no 
specific evidence to the effect that the headaches (and 
hemorrhoids), alone, ever caused the veteran to lose or quit 
a job.  Rather, the evidence demonstrates that the veteran's 
poor employment history is related to his personality 
disorder, alcoholism, "aches and pains", and headaches, and 
that the headaches play a rather minor role.   

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  Therefore, a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities is not warranted.


ORDER

New and material evidence has not been submitted, and the 
claim for service connection for a psychiatric disorder 
remains denied.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


